                             IJr1ITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                                   CRIMINAL MINUTES -GENERAL
 -Case No. 2:18-cr-591-JAK                                                Date     February 20, 2020

 Title        United States v. Edward Melendez



 Present: The Honorable Steve Kim,U.S. Magistrate Judge
                    Connie Chung                                            n/a
                    Deputy Clerk                                 Court Reporter /Recorder

          Attorneys Present for Government:                    Attorneys Present for Defendant:
                          n/a                                                n/a
 Proceedings:            (IN CHAMBERS)ORDER OF DETENTION —
                         PROBATION/SUPERVISED RELEASE VIOLATION

       The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged violations) of the
terms of Defendant's Dprobation / ~ supervised release.
         The Court finds that:
       A.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:
                ❑       Lack of bail resources

               D        Refusal to interview with Pretrial Services

                ❑       No stable residence or employment

                ❑       Previous failure to appear or violations of probation, parole, or release

                ❑       Ties to foreign countries
                ~       Allegations in petition
                ~       Reasons set forth in PTS report, which the Court adopts.
                          Ur1ITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORI~IIA


                               CRIMINAL MINUTES -GENERAL
  Case No.   2:18-cr-591-JAK                                          Date   February 20, 2020
  Title      United States v. Edward Melendez


      B.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will not endanger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
              ❑      Nature of previous criminal convictions
              O      Allegations in petition

              ❑      Substance abuse
              ❑      Already in custody on state or federal offense
              ~      Reasons set forth in PTS report, which the Court adopts.


                                                * **

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




SK (9/16)                           CRIMINAL MINUTES -GENERAL                             Page 2 of2
